PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/259,124
Filing Date: 28 Jan 2019
Appellant(s): Vaughan et al.



__________________
Robert M. Sieg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 7, and 21 are rejected under 35 U.S.C. § 103 according to the combination of Munro et al. (US 2007/0257803), Berberich et al. (US 2013/0233071), and Baker (US 2017/0089749).

Claim 11 are ejected under 35 U.S.C. § 103 according to the combination of Munro et al., Berberich et al., Baker, and Tsuboi et al. (US 2017/0234717).


Claim 1 are rejected under 35 U.S.C. § 103 according to the combination of Munro et al., Berberich et al., Baker, and Lentz et al. (US 4857050).

Claim 28 are rejected under 35 U.S.C. § 103 according to the combination of Munro, Berberich, and Lentz.


Claims 24 – 27 are rejected based on the written description requirement under 35 U.S.C. § 112.

Claims 24 – 27 are rejected based on the enablement requirement under 35 U.S.C. § 112.

Claims 25 – 27 are rejected as indefinite under 35 U.S.C. § 112.

(2) Response to Argument

Were Claims 1, 7, and 21 properly rejected under 35 U.S.C. § 103 according to the combination of Munro et al., Berberich et al., and Baker.

Regarding Claim 1, Appellant argues the recited combination of the mobile device and the app loaded thereon recite a special purpose computer. Therefore, the prior art must teach that the mobile device with the app displays both of the claimed indications.
Examiner respectfully disagrees.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. {See MPEP 2111.04.II}  Appellant relies on a portion of Ex parte Schulhauser on Pages 9 and 10 of the Appeal Brief to support the claim being interpreted as a special-purpose computer. The cited portion pertains to claims being interpreted under 112(f) to conclude a “means for” limitation pertains to a special-purpose computer. However, 112(f) has not been invoked since the three-prong analysis has not 
Examiner interprets the two “display…” limitations as contingent claim limitations as they are contingent (“…in response to…”) on output of the photodetector. Claim 1 is directed to an apparatus (“liquid level monitor”); therefore, the above citation from MPEP 2111.04.II provides guidance as to how an apparatus claim containing contingent claim limitations is interpreted. 
Examiner interprets an “application program (app)” not as structure but as software. The “application program” is “loaded” on the “mobile device” as is typical of software because software itself has no physical structure. The claimed “application program” allows the “mobile device” to perform the recited contingent functions. As the “application program” is not structure, the claimed “application program” is not required in a prior art reference to meet the instant claim limitation. However, the structure of the prior art reference must be capable of having an “application program loaded thereon” to be considered “structure for performing the function should the condition occur” as under the above interpretation “the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed”.
 As the combination renders obvious “the mobile device having loaded thereon an application program (app) operative to cause the mobile device to wirelessly receive the wireless signal indicating the output of the photodetector and based on the received wireless signal to: display an indication that the liquid container is empty in response to the output of the photodetector indicating that the liquid container is empty”, i.e. the display…” limitation (which Appellant does not appear to argue to the contrary), all of the structure required to perform the second contingent “display…” limitation is taught and the claim limitations are therefore met under broadest reasonable interpretation.  As such, Examiner submits that the rejection of Claim 1 as proper.
Regarding Claim 7, Appellant argues as claim 7 depends upon Claim 1 and Claim 1 distinguishes patentably over Munro, Berberich, and Baker, Claim 7 distinguishes patentably over the same. 
Examiner respectfully disagrees.  As the claim limitations of Claim 1 are taught as discussed above, and no arguments are specifically presented regarding the rejection of the limitations of Claim 7, Examiner submits that the rejection of Claim 7 as proper.
Regarding Claim 21, Appellant argues there is no fair suggestion that infrared light taught by Baker, which is used in locomotive fuel, can be used in the claimed invention. 
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the present case, Baker teaches infrared light is used in liquid level sensing [0031]. As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the Appellant’s claimed invention to modify the combination to utilize an infrared emitter as the light source for the benefit 
Appellant further argues the small gap does not provide a fair suggestion for use of infrared light in the claimed invention. 
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the present case, amplifiers were well known to those of ordinary skill in the art. Therefore, it would have been obvious design consideration to have selected a certain amplitude/intensity of light thereby ensuring the light is capable of being detected after being transmitted.  Accordingly, the combination renders the limitations of Claim 21 obvious.
Thus, claims 1, 7, and 21 were properly rejected under 35 U.S.C. § 103 according to the combination of Munro et al., Berberich et al., and Baker.

2)	Was Claim 11 properly rejected under 35 U.S.C. § 103 according to the combination of Munro et al., Berberich et al., Baker, and Tsuboi et al..

Regarding Claim 11, Appellant argues as the claim depends upon Claim 1 and Claim 1 distinguishes patentably over Munro, Berberich, and Baker, Claim 11 distinguishes patentably over the same. 
Examiner respectfully disagrees.  As the claim limitations of Claim 1 are taught as discussed above and no arguments are specifically presented regarding the rejection of the limitations of Claim 11, Examiner submits that the rejection of Claim 11 was proper.
	
3)	Was Claim 1 properly rejected under 35 U.S.C. § 103 according to the combination of Munro et al., Berberich et al., Baker, and Lentz et al. (US 4857050).

	Regarding Claim 1, Appellant argues Lentz fails to render obvious the limitation:  “display an indication that the liquid container is not installed in response to the output of the photodetector indicating that the liquid container is not installed”. 
Examiner respectfully disagrees. 	During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111.	As a side note, this rejection followed the principles of compact prosecution. The rejection of Claim 1 discussed in “1)” above {i.e., the rejection of claim 1 under 35 U.S.C. § 103 according to the combination of Munro et al., Berberich et al., and Baker} illustrates how the claim can be read under the broadest reasonable interpretation. The present rejection including Lentz demonstrates how a different interpretation of the claim limitations including the final “display…” limitation of Claim 1 were found obvious according to the prior art (i.e., the rejection of claim 1 under 
	Lentz teaches determining whether a liquid container (16) is not installed (Col 6, lines 29 – 31). If the condition that liquid container is not installed is determined, an alarm is generated (Col 7, lines 11 – 15).
Baker teaches the mobile device indicating/displaying a condition of the liquid container [0059, 0064] [0055 — 0064].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention also to use Baker’s mobile device to display an indication that the liquid container is not installed in response to the output of Berberich’s photodetector indicating that the liquid container is not installed, as taught by Lentz, for the benefit of initiating an alarm to inform a user the liquid container is not installed, as taught by Lentz (Col 7, lines 11 — 15) as this would indicate Munro’s container is missing which would adversely affect operation.  Therefore, it would have been beneficial to know whether or not the liquid container was installed.  As such, Examiner submits that the rejection of Claim 1 as proper.
Appellant also argues Lentz does not disclose “an application program (app) operative to cause [an electronic device] to: display an indication that the liquid container is empty in response to the output of the photodetector indicating that the liquid container is empty, and display an indication that the liquid container is not installed in response to the output of the photodetector indicating that the liquid container is not installed”.
In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Gr. 1986).  In the present case, the limitations are taught by the combination of references as discussed above and outlined in the Non-Final Rejection dated 8 March 2021.  As such, Examiner submits the rejection of Claim 1 as proper.
Appellant also argues Lentz teaches away from both “display…” limitations as there is no need to distinguish between the liquid container being empty and the liquid container being not installed. 
Examiner respectfully disagrees.  During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111.  Lentz does expressly state distinguishing between the liquid container being empty and the liquid container being not installed in (Col 6, lines 29 – 32). Furthermore, there is no limitation present in Claim 1 that excludes the indication from being the same in both contingencies i.e. undifferentiated. In other words, even if Lentz does not teach distinguishing the two conditions, Lentz does teach indicating both air-in-line (analogous to the liquid container being empty as no liquid is detected by the photodetector) and tube-not-installed (analogous to container being not installed) (Col 7, lines 11 – 15) and Claim 1 does not exclude the indication being the same.  As such, Examiner submits the rejection of Claim 1 as proper.
Appellant also argues Lentz’s disclosure is not enabled with respect to distinguishing the above two conditions. 
Examiner respectfully disagrees. As noted in MPEP 2121.01, the prior art is presumed to be operable/enabling. Lentz discloses the amount of light on 

4)	Was Claim 28 properly rejected under 35 U.S.C. § 103 according to the combination of Munro, Berberich, and Lentz.
	
Regarding Claim 28, Appellant applies the same arguments as those discussed in 1) and 3) above. As such, Examiner’s arguments outlined in 1) and 3) above apply and Examiner submits the rejection of Claim 28 as proper.

5)	Do Claims 24 – 27 satisfy the written description requirement under 35 U.S.C. § 112.

	Regarding Claim 24, Appellant argues claimed invention is adequately described as the container is illustrated in Figures 1 – 3 and 9 and the specification explains the container produces a bifurcated intensity distribution verified by infrared mapping, also citing [0031, 0032].
	Examiner respectfully disagrees. Claim 24 recites “the liquid container splits the light beam into a bifurcated intensity distribution” (emphasis added). Examiner finds that 
	As noted in MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art (emphasis Added) MPEP 2163.01.A.
The Appellant’s specification paragraph [0032] discloses a bifurcated intensity distribution pertains to a distribution having a low intensity central region bounded by two “lobes” of higher intensity (see projection onto plane, top and middle image in Figure 9). Figure 4 illustrates the container (16) having a cylindrical cross-section, with light (22) striking the container at a non-normal angle and transmitting through the container and its contents and ultimately exiting the container (B2 or B4). This configuration was well-known in the art, as demonstrated in the previously attached Duran-Ramirez reference and Lentz.
Duran-Ramirez illustrate in Figure 2 the ray path for light passing through the Appellant’s configuration. Distribution in this form of figure would be illustrated by a concentration of lines for a given area i.e. high intensity would have more rays at a given area vs low intensity would have less rays for a given area. As can be seen in this Figure, no bifurcated distribution of rays can be seen, i.e. there is no central area having less rays than its surroundings.
no bifurcated distribution of rays can be seen i.e. there is no central area having less rays than its surroundings.
It is clear that the “bifurcated intensity distribution” formed by the container claimed by the Appellant is an essential and critical feature as it is relied upon in determining the container status (Figure 9). Nevertheless, what is known in the art, as demonstrated above, conflicts with what Appellant has described. There is clearly some critical difference between Appellant’s invention and the prior art which has not been described. 
As such, the Appellant’s disclosure lacks description regarding the type of container used by the Appellant which can generate the claimed distribution which is neither conventional nor known in the art.

6)	Do Claims 24 – 27 satisfy the enablement requirement under 35 U.S.C. § 112.
	
Appellant argues claimed invention is enabled as the container is illustrated in Figures 1 – 3 and 9 and described in [0031, 0032].
liquid container splits the light beam into a bifurcated intensity distribution”. Examiner finds that a liquid container which causes the “bifurcated intensity distribution” is not enabled.
	As noted in MPEP 2164.01, the test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.  Furthermore, as noted in MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’ These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.” 
	As mentioned in the lack of compliance with the written description requirement of 112(a) discussed above, Appellant’s specification paragraph [0032] discloses a bifurcated intensity distribution pertains to a distribution having a low intensity central region bounded by two “lobes” of higher intensity (see projection onto plane, top and middle image in Figure 9). Figure 4 illustrates the container (16) having a cylindrical cross-section, with light (22) striking the container at a non-normal angle and transmitting through the container and its contents and ultimately exiting the container (B2 or B4).

	Turning to the Wands factors, Examiner has not located any prior art forming or generating such a distribution. The state of the art and working examples are contrary to what is disclosed and as described above. As such, the state of the prior art and working examples in the art do not aid in the enablement of the claimed invention. 
	The prior art and what was known to those of ordinary skill in the art illustrate a container having a cylindrical cross-section with the claimed optical configuration which does not result in a “bifurcated intensity distribution” but, rather, teaches the contrary. The Appellant has not provided any guidance as to how the claimed invention results in the “bifurcated intensity distribution”, i.e. what about the instant container and/or optical configuration gives rise to such an intensity distribution. The Appellant also has not provided guidance as to how the instant container and/or optical configuration are different from those disclosed in the prior art. 
As such, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Appellant also provides their own analysis of the Wands factors on Page 39. Examiner respectfully disagrees with them. MPEP 2164.01(a) states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’”
Wands factors, there would be undue experimentation to the skilled artisan. No direction is provided in the specification regarding the container and optical configuration. While one skilled in the art would understand the “goal” of the container and optical configuration, i.e. a bifurcated distribution and may know how to verify the result, no guidance is provided by the specification, no guidance is found in the prior art, and the prior art teachings conflict with the Appellant’s results with respect to the container’s structure.
As such, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

7)	Are Claims 25 – 27 definite under 35 U.S.C. § 112.
	
	Regarding Claim 25, Appellant argues the term “low” in “a low intensity central region of the bifurcated intensity distribution” is definite. 
Examiner respectfully disagrees. As noted in MPEP 2173.05(b), “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite.” 
Intensity distributions are not simply high intensity, low intensity regions. There are gradients between the two. Where the “low intensity central region” is located is 
Regarding Claim 26, Appellant argues the term “high” in “high voltage” and “low” in “low voltage” are definite.
Examiner respectfully disagrees. As noted above, MPEP 2173.05(b) states, “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite.”  In the present case, it is unclear as to what amount of voltage can be deemed high, thus rendering the claim indefinite, similarly with “low voltage signal’. The signals levels are understood by the Appellant only by comparing them to one another; however, this is not reflected in the claim. That is, it requires subject judgement without restriction because the signal having one voltage merely being higher or lower than another does not necessarily mean that the signal is the high or low voltage signal, respectively.
Regarding Claim 27, Appellant argues the term “intermediate” in “intermediate voltage” is definite. 
Examine respectfully disagrees.  As the scope of “low” and “high” voltage is unclear as discussed above, it is unclear as to when an “intermediate” voltage can be distinguished from a high or low voltage, thus rendering claim 27 indefinite for similar reasons.


Respectfully submitted,
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        
Conferees:
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856 
                                                                                                                                                                                                       /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.